DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 04/06/2020, 05/21/2020, and 08/13/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 24-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 103913186 to Zhu et al. (hereinafter “Zhu”) in view of Chinese Patent Publication No. CN 106895959 A to Wang et al. (hereinafter “Wang”).  Zhu was cited by applicant in the IDS filed 05/21/2020 and also cited in the Written Opinion for International Application No. PCT/US2020/015347.  An English translation of Wang is being provided with this Office action. 
In re claim 24, Zhu discloses, (see abstract, claims 1-5 and figure 1), a method for remote sensing (claim 1), comprising:
separating, by a wavelength division multiplexing filter (claim 1) and from an optical fiber, a plurality of backscattered Rayleigh signals based on a vibration of the optical fiber at a vibration frequency at a first location along the optical fiber (par. [0004]);
separating, by the wavelength division multiplexing filter and from the optical fiber, a plurality of backscattered Stokes Raman signals and Anti-Stokes Raman signals based on a temperature of the optical fiber at a second location along the optical fiber (par. [0004]);
detecting the separated Rayleigh signals (claim 1);
detecting the separated Stokes Raman signals and Anti-Stokes Raman signals (claim 1);
determining, based on the detecting the plurality of backscattered Rayleigh traces, at least one of the first location in the few mode optical fiber of the vibration, the vibration frequency, and an amplitude of the vibration (par. [0004]); and
determining, based on the detecting the plurality of backscattered Stokes Raman signals and Anti-Stokes Raman signals, the temperature of the few mode fiber at the second location (par. [0004]).
See the English translation of Wang.  In order to obtain a higher spatial resolution and dynamic range, Zhu would have been modified to use the few mode optical fiber (109), thereby obtaining the invention specified by claim 24.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 24 in view of Zhu combined with Wang.

In re claim 25, Wang further teaches demultiplexing, from the few mode optical fiber (109), the separated backscattered Rayleigh signals; providing the demultiplexed Rayleigh signals to a single mode optical fiber; and detecting the demultiplexed separated Rayleigh signals from the single mode optical fiber using a photoelectric detecting module (112). The aforementioned features of Wang would have also been combined with Zhu for the same reasons mentioned with respect to claim 24.  

In re claim 26, Zhu teaches demultiplexing, from his optical fiber, the separated backscattered Stokes Raman signals and backscattered Anti-Stokes Raman signals; and detecting the demultiplexed separated Stokes Raman signals and Anti-Stokes Raman signals. The demultiplexed Stokes Raman signals and Anti-Stokes Raman signals required by Zhu would have been provided one of the single mode optical fibers taught by Wang in order to provide optical coupling of the signals. 

In re claim 27, as seen in his Figure 1, Wang further teaches transmitting a plurality of optical pulses through a single mode optical fiber (105) at a predetermined frequency; and injecting the optical pulses into the few mode optical fiber (109) as a predetermined mode through a mode multiplexer (106).  The aforementioned features of Wang would have also been combined with Zhu for the same reasons mentioned with respect to claim 24.

In re claim 28, as seen in his Figure 1, Wang further teaches transmitting a plurality of optical pulses through a single mode optical fiber (105) at a predetermined frequency comprises: generating, by a light source (102), continuous-wave light; converting, by a first optical modulator (103), the continuous-wave light into the plurality of optical pulses having the predetermined frequency; directing the optical pulses to a first port of an optical circulator (108); and directing, by the optical circulator (108), the optical pulses to a second port of the optical circulator in optical communication with the single mode optical fiber (105).  The aforementioned feature of Wang would have also been combined with Zhu for the same reasons mentioned with respect to claim 24.  Amplifying, by an optical amplifier, the plurality of optical pulses taught by Wang would have been further obvious because optical amplifiers were well-known before the effective filing date for the desirable purpose of amplifying optical signal power. 

In re claim 29, as seen in his Figure 1, Wang further teaches receiving, at the second port of the optical circulator (108), the backscattered Rayleigh signals; directing the backscattered Rayleigh signals to a third port of the optical circulator (108); and receiving the separated Rayleigh signals from the third port.  The aforementioned features of Wang would have also been combined with 

In re claim 30, as seen in his Figure 1, Wang further teaches transmitting a plurality of optical pulses through an single mode optical fiber (105) at a predetermined frequency comprises transmitting, by a first optical transmitter (102), a first plurality of optical pulses through a first single mode optical fiber (105) to a first port of the mode multiplexer (106), and the method further comprises transmitting a second plurality of optical pulses through a second single mode optical fiber (105) to a second port of the mode multiplexer (106).

In re claim 31, as seen in his Figure 1, Zhu teaches a sensor system comprising a wavelength division multiplexing filter (3) configured to receive and separate, from and optical fiber (7), backscattered Rayleigh signals, backscattered Stokes Raman signals, and backscattered Anti-Stokes Raman signals.  Zhu only differs from claim 31 in that he does not disclose that his optical fiber (7) is a few mode optical fiber or a multiplexer configured to multiplex optical pulses received from a first single mode optical fiber at a first multiplexer port to the few mode optical fiber.  Wang, as previously discussed, teaches a multiplexer (106) configured to multiplex optical pulses received from a first single mode optical fiber (105) at a first multiplexer port to a few mode optical fiber (109).   In order to obtain a higher spatial resolution and dynamic range, Zhu would have been modified to use the fibers (105, 109) and multiplexer (106) of Wang, thereby obtaining the invention specified by claim 31.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 31 in view of Zhu combined with Wang.

In re claim 32, Wang further teaches a demultiplexer (111) configured to demultiplex at least one of backscattered Rayleigh signals, backscattered Stokes Raman signals, and backscattered Anti-Stokes Raman signals, from the few mode optical fiber (109) to a first single mode optical fiber at a first demultiplexer port; 
the first sensor (4) of Zhu would have been configured to determine at least one of a first location of a vibration in the few mode optical fiber (109) of Wang, a frequency of the vibration, and an amplitude of the vibration, based on the backscattered Rayleigh signals; and 
and the second sensor (5) of Zhu would have been configured to determine at least one of a second location in the few mode optical fiber (109) of Wang and a temperature at the second location, based on backscattered Stokes Raman signals and backscattered Anti-Stokes Raman signals for the same reasons mentioned with respect to claim 31.

In re claim 33, the first sensor (4) of Zhu would have been configured to receive demultiplexed backscattered Rayleigh signals from the demultiplexer (111) of Wang at the first demultiplexer port of Wang for the same reasons mentioned with respect to claim 31.

In re claim 34, the second sensor (5) of Zhu would have been configured to receive demultiplexed backscattered Stokes Raman signals and demultiplexed backscattered Anti-Stokes Raman signals from the demultiplexer (111) of Wang at the first demultiplexer port for the same reasons mentioned with respect to claim 31.

In re claim 35, the second sensor (5) of Zhu is configured to receive separated backscattered Stokes Raman signals and separated backscattered Anti-Stokes Raman signals from the 

In re claim 36, Wang teaches a third sensor (1123) that would have been configured to determine at least one of a third location in the few mode optical fiber (109) and a temperature at the third location, based on backscattered Stokes Raman signals and backscattered Anti-Stokes Raman signals, and the multiplexer (106) of Wang is further configured to multiplex optical pulses, received from a second single mode optical fiber at a second multiplexer port, to the few mode optical fiber (109), and wherein the demultiplexer (111) of Wang would have been further configured to demultiplex at least one of backscattered Rayleigh signals, backscattered Stokes Raman signals, and backscattered Anti-Stokes Raman signals from the few mode optical fiber (109) to the second single mode optical fiber at a second demultiplexer port.

In re claim 37, the third sensor (1123) of Wang would have been configured to receive demultiplexed backscattered Stokes Raman signals and demultiplexed backscattered Anti-Stokes Raman signals from the demultiplexer (3) of Zhu at the second demultiplexer port in order to detect a temperature at a different location of the few mode fiber (109) of Wang.

In re claim 38, the third sensor (1123) of Wang would have been configured to receive separated backscattered Stokes Raman signals and separated backscattered Anti-Stokes Raman signals from the wavelength division multiplexing filter (3) of Zhu in order.

In re claim 39, Wang teaches a fourth sensor (1124) that would have been configured to determine at least one of a fourth location of a vibration in the few mode optical fiber (109), a 

In re claims 40-46, the previous remarks regarding claims 24-30 are incorporated herein.  It would have been further obvious to provide a non-transitory computer storage medium encoded with a computer program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform the method of Zhu in view Wang in order to automate the method of Zhu in view of Wang, thereby obtaining the invention specified by claims 40-46.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,634,553 (hereinafter “the ‘553 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 24-46 is literally anticipated by a corresponding claim from claims 1-23 of the ‘553 patent.  Anticipation is the epitome of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No. 6,285,446 discloses a wavelength selection means (11) that separates Raman backscatter light into a band of anti-Stokes and Stokes components which are converted . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
February 11, 2021